Citation Nr: 0738274	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  01-09 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis of the right foot.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to October 
1994.  This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans' Affairs (VA) Regional Office.

The veteran's disability rating for chondromalacia of the 
patella of the right knee was increased to 10 percent (from 
the date of the veteran's initial claim) in a February 2002 
rating decision.  Since this increase does not constitute a 
full grant of the benefit sought, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

After a careful review of the record, the Board concludes 
that due process mandates a remand for the issues of service 
connection for asbestosis and disability rating for a right 
knee disability. These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire time on appeal, the veteran's right 
foot disability has been manifested by subjective complaints 
of pain; objective findings include pain on manipulation.  

2.  Symptomatology consistent with pronounced flatfoot, claw 
foot, severe malunion or non-union of the tarsal or 
metatarsal bones, or severe foot injury have not been shown.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for plantar fasciitis of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.71a Diagnostic Codes (DCs) 5276 through 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an increased 
disability rating for plantar fasciitis of the right foot.  
He was initially granted entitlement to service connection in 
October 2000 and was assigned a 10 percent rating.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history and each disability must be considered 
from the point of view of the appellant working or seeking 
work.  38 C.F.R. § 4.2.

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's right foot disability is rated as 10 percent 
disabling by analogy to flatfeet under DC 5276.  After a 
review of the claims file, the Board finds that the most 
recently obtained medical evidence demonstrates 
symptomatology more nearly approximates that for a 20 percent 
rating.  Specifically, he has reported subjective complaints 
of on-going pain and need for medication for inflammation.  
Objective findings include pain on manipulation, stiffness 
with pain, and a continued diagnosis of plantar fasciitis. 

Taken together, the on-going complaints of pain, the 
limitation on his physical abilities, and the need for anti-
inflammatory medication more nearly approximates a 20 percent 
rating under DC 5276.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates severe unilateral flatfoot 
(by analogy), warranting assignment of a 20 percent rating.

However, the Board finds, based on the evidence of record, 
that the veteran's right foot disability does not warrant 
more than a 20 percent evaluation under any potentially 
applicable diagnostic code.  

In order for the veteran to be entitled to a rating higher 
than 20 percent for his plantar fasciitis, the evidence must 
show any of the following:

*	unilateral pronounced flatfoot with marked pronation, 
extreme tenderness of plantar surface, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation not improved by orthopedic shoes or 
appliances (DC 5276); 
*	 unilateral claw foot with marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity (DC 5278); 
*	severe malunion or non-union of the tarsal or metatarsal 
bones (DC 5283); or,
*	severe foot injury (DC 5284).

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. 38 C.F.R. §§ 4.2, 4.6.

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The veteran's symptoms of plantar fasciitis have been 
documented in VA treatment records and at VA examinations 
regarding his feet.  In this case, the Board finds that the 
evidence does not support a rating in excess of 20 percent 
for the entire time on appeal.

First, the evidence does not show pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surface, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation not improved by orthopedic shoes or 
appliances.  Of note, in a March 2007 VA examination, the 
examiner noted that there were no callouses or skin 
breakdown.  Further, in the most recently documented podiatry 
clinic visits, the treatment were noted to be somewhat 
effective in relieving pain.  This indicates that the 
veteran's symptoms were improved to some level with 
treatment.  Therefore, a higher rating is not warranted under 
DC 5276.

Next, the evidence does not reflect a claw foot, dropped 
forefoot, hammertoes, painful callosities, or a marked varus 
deformity.  Specifically, the March 2007 VA examination noted 
that the veteran did not have hammertoes or other deformities 
of the feet.  Therefore, there is no basis for a higher 
rating under DC 5278.

Next, X-ray evidence does not support a finding of malunion 
or non-union of the tarsal or metatarsal bones.  
Specifically, a January 2004 X-ray showed that the veteran's 
right foot was normal with no evidence of fracture, 
dislocation of bony lesions, and normal soft tissues.  
Therefore, there is no basis for a higher rating under DC 
5283.

In addition, the over-all picture of the veteran's foot 
disability does not support a finding of a severe foot 
injury.  Of note, a January 1999 VA examination reflected 
"mild" tenderness of the great toes with early signs of 
hallux valgus but no further notation regarding that 
diagnosis.  In March 2001, he was able to squat with the 
weight on the ball of the foot.  In the most recent VA 
examination, range of motion of the foot was normal.  
Therefore, the Board concludes that a higher rating is not 
warranted under DC 5284.

In general, the evidence of record does show discomfort and 
pain but does not show marked, extreme, or severe symptoms of 
plantar fasciitis of the right foot.  As such, the evidence 
does not more nearly approximate a rating in excess of 20 
percent.  Without evidence of the increased limitation of 
motion on repetition or due to pain when the examiner 
measures range of motion after repetitive motion, a further 
increase in the veteran's disability rating is not warranted 
under the provisions of DeLuca v. Brown, 8 Vet. App. 202, 
206- 08 (1995).

In addition, the Board has considered the veteran's 
statements regarding his service-connected plantar fasciitis.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board does not doubt that limitations caused by the 
veteran's plantar fasciitis may adversely impact his 
activities, and loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  The provisions of 38 C.F.R. § 4.1 
specifically state: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992), Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

In this case, there is no evidence demonstrating that the 
veteran's plantar fasciitis markedly interferes with his 
employability beyond what is contemplated by the schedular 
ratings, or that he has required frequent hospitalizations to 
treat this disability.  Accordingly, the Board finds that the 
disability at issue does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  Id. at 
120.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in February 2007 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private medical records.  

In addition, the appellant was afforded a recent VA medical 
examination regarding his claim in March 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A 20 percent disability rating, but no more, for plantar 
fasciitis of the right foot is granted, subject to the law 
and regulations governing the payment of monetary benefits. 


REMAND

The veteran claims that he is entitled to service connection 
for asbestosis and that he is entitled to an increased rating 
for chondromalacia of the patella of the right knee which is 
currently rated as 10 percent disabling.

While both issues were addressed in a letter sent by the RO 
in September 1999 informing the veteran of the information 
necessary to fully complete his claims, this letter was sent 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) (providing that VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits) 
and the veteran claimed to not have received the letter in 
his March 2001 notice of disagreement.  

A letter sent by the RO in February 2007 included all 
elements of the duty to notify; however, failed to mention 
the issues of entitlement to service connection for 
asbestosis or entitlement to an increased initial disability 
rating for chondromalacia of the patella of the right knee.  
Therefore, a legally sufficient notice letter should be 
issued to the veteran regarding these issues.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As a result, a letter must be sent to the veteran fully 
notifying him of the all elements of the duty to notify as 
per 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 
including the new notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the most recent examination regarding the 
veteran's knee was dated January 2000.  The veteran's VA 
treatment records do not fully examine his knee disability 
for rating purposes and therefore a new examination is 
necessary to determine the current level of disability due to 
chondromalacia of the patella of the right knee.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA medical center in Montgomery, 
Alabama, from April 2007 to the present 
date.

2.  Issue a letter to the veteran in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

3.  Thereafter, schedule the veteran for 
the appropriate examination to determine 
the severity of chondromalacia of the 
patella of the right knee.  The examiner 
is asked to review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  The examiner should conduct all 
necessary tests and determine the severity 
of the veteran's knee disability, to 
include any limitation of motion of the 
veteran's right knee due to pain, on 
repetitive motion, or otherwise.

4.  If the examination report is in any 
way inadequate, it should be return it for 
revision.

5.  Thereafter, readjudicate the claims on 
appeal and if they remain denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


